Case 3:12-cr-02451-WQH Document 84 Filed 04/06/21 PagelD.212 Page 1 of 2

AT een ene te
rani te

AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations fo é |
UNITED STATES DISTRICT COURT | APR 06 ma | !
SOUTHERN DISTRICT OF CALIFORNIA ss aan J eee !

 

 

      

 

 

 

 

i Te |
. SOUTRERN ne CALIFGRNI |
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL’ CASED
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
JOSE FRANCISCO SANTOS, JR. (1)
Case Number: 3:12-CR-02451-WQH
Jessica Janet Oliva
Defendant’s Attorney
REGISTRATION NO. 32906-298
C] -
THE DEFENDANT:
[X] admitted guilt to violation of allegation(s) No. 1-6
L] was found guilty in violation of allegation(s) No. after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
1,4 Control Act)
2,5 nv21, Failure to participate in drug aftercare program
3,6 nv7, Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is iniposed pursuant to the Seniencing Reform Act of 1984.

FY IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

March 29, 2021

Date of Inposition of Sentence

wa

HON. WILLIAM Q. HAYS #&—~
UNITED STATES DISARICT JUDGE
Case 3:12-cr-02451-WQH Document 84 Filed 04/06/21 PagelD.213 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE FRANCISCO SANTOS, JR. (1) Judgment - Page 2 of 2
CASE NUMBER: 3:12-CR-02451-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Nine (9) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the Western Region as close to Southern CA as possible.

XX []

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CJ at A.M. on

 

C) asnotified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LF] onor before
(1 as notified by the United States Marshal.
(| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:12-CR-02451-WQH
